Citation Nr: 0331358	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
leg disability.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
leg disability. 

3.  Entitlement to service connection for a left wrist 
disorder.  

4.  Entitlement to an increased evaluation for a left knee 
replacement, currently rated 30 percent disabling.  

5.  Entitlement to an increased evaluation for the residuals 
of a fracture of the left femur with bursitis of the left 
hip, currently rated 20 percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the VA outpatient clinic in 
Daytona Beach, Florida, and obtain the 
veteran's record of treatment, including 
any treatment received for lower back, 
right knee and right groin pain, as dated 
from February 2003 to the present.

2.  After the aforementioned treatment 
records have been obtained and associated 
with the claims file, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to show the nature 
and etiology of any right knee, low back, 
and left wrist disorders.  The examiner 
should also discuss the current severity 
of the veteran's service-connected left 
knee and left hip disabilities.  Send the 
claims folder to the examiner for review.  
The examiner should answer the following 
questions:  

a.  Please provide diagnoses of all 
right knee disorders.

b.  Are any of the identified right 
knee disorders proximately due to or 
the result of the veteran's service-
connected left knee and/or left hip 
disabilities?

c.  Did the veteran's service-
connected left knee and/or left hip 
disabilities increase the severity 
of any right knee disorders beyond 
the natural progression of such 
disorders?

d.  Please provide diagnoses of all 
low back disorders.

e.  Are any of the identified low 
back disorders proximately due to or 
the result of the veteran's service-
connected left knee and/or left hip 
disabilities?

f.  Did the veteran's service-
connected left knee and/or left hip 
disabilities increase the severity 
of any low back disorders beyond the 
natural progression of such 
disorders?

g.  Please provide diagnoses of all 
left wrist disorders.

h.  Are any of the identified left 
wrist disorders the result of the 
veteran's injury to his left wrist 
while skiing in service in January 
1966.  

i.  Does the veteran have chronic 
residuals from his left knee 
replacement consisting of severe 
painful motion or weakness?

j.  Does the veteran have ankylosis 
of the left knee, and if so, at what 
point is it ankylosed?

k.  Does the veteran have limitation 
of extension of the left knee, and 
if so, at what point does such 
limitation begin?  

l.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

n.  Does the veteran have shortening 
of his left leg, and if so, by how 
much is it shortened by?

o.  Does the veteran have malunion 
of his left femur, and if so, does 
he have what can be labeled a 
"marked" left hip disability?

p.  Does the veteran have limitation 
of flexion of his left thigh, and if 
so, at what point does such 
limitation begin?

q.  Does the veteran's left hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

r.  Does pain significantly limit 
functional ability during flare-ups 
or when the left hip is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

s.  Is the veteran unable to obtain 
or retain gainful employment because 
of his service-connected left hip 
and left knee disabilities?

t.  If the veteran is unemployable 
because of several disorders 
including his service-connected left 
hip and left knee disabilities, the 
examiner should estimate the 
percentage which his service-
connected left hip and left knee 
disabilities contributes to his 
unemployability.
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





